Case 3:21-cv-02450-WHO Document 16-12 Filed 05/19/21 Page 1 of 8




                   Exhibit 5
5/19/2021                                 Case 3:21-cv-02450-WHO Brett
                                                                 Document        16-12 -Filed
                                                                       Adcock - Co-Founder Archer |05/19/21
                                                                                                   LinkedIn Page 2 of 8

                                                                                                                            Join now   Sign in


            Brett Adcock




                       Brett Adcock
                       Co-Founder at Archer
                       Palo Alto, California, United States · 500+ connections


                            Sign in to Connect

                                Archer

                                Company Website




                         About
                         Brett Adcock is a technology entrepreneur and co-founder of Archer based in Palo Alto, CA.

                         Archer is an aerospace company building an all-electric vertical takeoff and landing aircraft focused on
                         improving mobility in cities. The company's mission is to advance the benefits of sustainable air mobility.


https://www.linkedin.com/in/brettadcock                                                                                                          1/7
5/19/2021                                 Case 3:21-cv-02450-WHO Brett
                                                                 Document        16-12 -Filed
                                                                       Adcock - Co-Founder Archer |05/19/21
                                                                                                   LinkedIn Page 3 of 8
                         Prior to this Mr. Adcock co-founded Vettery, an online talent marketplace that was acquired by The
                         Adecco Group in February 2018.                                                                   Join now   Sign in


            Brett Adcock
                     Twitter: https://twitter.com/adcock_brett



                         Articles by Brett

                                                              Archer Announces Launch of Urban Air Mobility Network
                                                              Partnerships with Los Angeles and Miami by 2024
                                                              By Brett Adcock
                                                              March 9, 2021




                                                              Archer to go public at $3.8 billion valuation, United Airlines
                                                              orders $1 billion worth of eVTOL aircraft
                                                              By Brett Adcock
                                                              February 10, 2021




                                                              The Sustainable Revolution: Archer Announces OEM
                                                              Partnership with Fiat Chrysler Automobiles, Ushering in the
                                                              Age of Urban Air Mobility
                                                              By Brett Adcock
                                                              January 12, 2021




                         Activity

https://www.linkedin.com/in/brettadcock                                                                                                        2/7
5/19/2021                                       Case 3:21-cv-02450-WHO Brett
                                                                       Document        16-12 -Filed
                                                                             Adcock - Co-Founder Archer |05/19/21
                                                                                                         LinkedIn Page 4 of 8
                                                   Archer is proud to be presenting at Bank of America's Securities
                                                   Transportation, Airlines & Industrials Conference. Join our co-founders,Join now       Sign in
                                                   Adam…
            Brett Adcock                           Liked by Brett Adcock


                                                   A few months back I sat down with Guy Raz to talk about the first 30 years
                                                   of my career. Take a listen, let me know what you think, and get ready for…
                                                   Liked by Brett Adcock



                                                   Archer is proud to be presenting at Bank of America's Securities
                                                   Transportation, Airlines & Industrials Conference. Join our co-founders,
                                                   Adam…
                                                   Liked by Brett Adcock


                              Sign in to see all activity




                         Experience
                                          Co-Founder
                                          Archer
                                          2018 - Present · 3 years

                                          Palo Alto, CA
                                          Archer is an aerospace company building an all-electric vertical takeoff and landing aircraft
                                          focused on improving mobility in cities. The company's mission is to advance the benefits of
                                          sustainable air mobility. Archer is designing, manufacturing, and operating a fully electric

https://www.linkedin.com/in/brettadcock                                                                                                             3/7
5/19/2021                                       Case 3:21-cv-02450-WHO Brett
                                                                       Document        16-12 -Filed
                                                                             Adcock - Co-Founder Archer |05/19/21
                                                                                                         LinkedIn Page 5 of 8
                                          aircraft that can carry four passengers for 60 miles at speeds of up to 150mph while producing
                                          minimal noise. Archer's team is based in the San Francisco Bay Area.                     Join now   Sign in


            Brett Adcock                  Co-Founder
                                          Vettery
                                          Nov 2012 - 2019 · 7 years
                                          New York, NY
                                          Vettery is an online talent marketplace. The Company assists over 20,000 companies across 18
                                          global markets. Vettery was founded in March 2013 by Brett Adcock and Adam Goldstein.

                                          In February 2018, Vettery was acquired by The Adecco Group.


                                          Hedge Fund Analyst
                                          Minetta Lane Capital Partners
                                          Nov 2011 - Nov 2012 · 1 year 1 month

                                          New York, NY


                                          Hedge Fund Analyst
                                          Cedar Hill Capital Partners
                                          Aug 2009 - Oct 2011 · 2 years 3 months

                                          New York, NY


                                          Investment Banking Analyst
                                          Bank of America Merrill Lynch
                                          Jun 2008 - Aug 2009 · 1 year 3 months

                                          New York, NY
                                          Brett Adcock worked in the investment banking team at Bank of America Merrill Lynch focused
                                          on mergers & acquisitions, leveraged buyouts, and initial public offers.
https://www.linkedin.com/in/brettadcock                                                                                                                 4/7
5/19/2021                                       Case 3:21-cv-02450-WHO Brett
                                                                       Document        16-12 -Filed
                                                                             Adcock - Co-Founder Archer |05/19/21
                                                                                                         LinkedIn Page 6 of 8

                                                                                                                                  Join now
                                          Mr. Adcock's time at Bank of America Merrill Lynch led him to advise Wellpoint on the $4.7         Sign in
                                          billion sale of NextRx to Express Scripts.
            Brett Adcock


                         Education
                                          University of Florida
                                          -

                                          2004 - 2008




                         Groups
                                          Private Equity Networking
                                          -




                              View Brett’s full profile
                                    See who you know in common

                                    Get introduced

                                    Contact Brett directly


                                   Sign in to view full profile



https://www.linkedin.com/in/brettadcock                                                                                                                5/7
5/19/2021                                       Case 3:21-cv-02450-WHO Brett
                                                                       Document        16-12 -Filed
                                                                             Adcock - Co-Founder Archer |05/19/21
                                                                                                         LinkedIn Page 7 of 8

                         Others named Brett Adcock                                                                              Join now   Sign in
                                          Brett Adcock
            Brett Adcock                  Software Engineer at WHOOP
                                          Boston, MA

                                          Brett Adcock
                                          Student at Round Rock High School
                                          Austin, Texas Metropolitan Area

                                          Brett Adcock
                                          Field Service Technician at Cook Security Group
                                          Rocklin, CA

                                          Brett Adcock, P.S.
                                          President of American Land Surveyors, LLC
                                          Lancaster, OH


                         7 others named Brett Adcock are on LinkedIn


                              See others named Brett Adcock



                         Brett’s public profile badge
                         Include this LinkedIn profile on other websites


                                           Brett Adcock
                                           Co-Founder at Archer


                                     Co-Founder at Archer


                               View profile
https://www.linkedin.com/in/brettadcock                                                                                                              6/7
5/19/2021                                     Case 3:21-cv-02450-WHO Brett
                                                                     Document        16-12 -Filed
                                                                           Adcock - Co-Founder Archer |05/19/21
                                                                                                       LinkedIn Page 8 of 8
                               View profile

                                                                                                                              Join now   Sign in
                        View profile badges
            Brett Adcock



                     © 2021                                                          About

     Accessibility                                                                   User Agreement

     Privacy Policy                                                                  Cookie Policy

     Copyright Policy                                                                Brand Policy

     Guest Controls                                                                  Community Guidelines

     Language




https://www.linkedin.com/in/brettadcock                                                                                                            7/7
